UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1158



EMILIA T. TABE,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-362-125)


Submitted:   September 9, 2005            Decided:   October 5, 2005


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Paul J.
McNulty, United States Attorney, R. Joseph Sher, Assistant United
States Attorney, Alexandria, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Emilia   T.   Tabe,   a   native   and   citizen   of   Cameroon,

petitions for review from an order of the Board of Immigration

Appeals (“Board”) adopting and affirming the immigration judge’s

order denying her motion to reopen removal proceedings.            We have

reviewed the administrative record and the Board’s order and find

that the Board did not abuse its discretion.         See INS v. Doherty,

502 U.S. 314, 323-24 (1992). Accordingly, we deny the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                    - 2 -